DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,9-11,15,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0252469 A1 to Lee et al., “Lee”.
Regarding claim 1, Lee discloses a device (e.g. FIG. 10A) comprising:
a fin structure (layers 28-34C) disposed over a substrate, the fin structure including:
an undoped portion (28, ¶ [0013]) of a semiconductor fin formed of a first semiconductor material;
a doped portion (e.g. 34A, “n-type doped layers” ¶ [0021]) of the semiconductor fin, the doped portion of the semiconductor fin positioned over and around the undoped portion of the semiconductor fin; and
a doped layer (34B, “n-type layers” ¶ [0021]) disposed over and around the doped portion of the semiconductor fin, the doped layer formed of a second semiconductor material;
a gate dielectric layer (40, ¶ [0025]) disposed over a portion of the fin structure that is free of the doped portion of the semiconductor fin and the doped layer; and
a gate electrode (42, ¶ [0025]) disposed over the gate dielectric layer.


Regarding claim 2, Lee anticipates the device of claim 1, and Lee further anticipates wherein the first semiconductor material (28) includes silicon germanium (“In some embodiments, semiconductor regions 28 comprise Si1-yGey” ¶ [0014]) and the second semiconductor material (34B) includes (i.e. comprises) silicon (“Layers 34A and layers 34B may have substantially the same atomic percentage of silicon and substantially the same atomic percentage of germanium, although their compositions may also be different from each other” ¶ [0021]).

Regarding claim 3, Lee anticipates the device of claim 1, and Lee further anticipates wherein the first semiconductor material (of 28) is different than the second semiconductor material (34B, different Z value for germanium (Ge) ¶ [0012],[0021], differences in EC2 vs EC3 in FIG. 11, ¶ [0014]).

Regarding claim 9, Lee discloses a device comprising:
a fin structure (layers 28-34B, since 34C and 36 are optional ¶ [0023],[0024]) disposed over a substrate (i.e. top planar surface including top surface of 22), the fin structure including:
an undoped portion (28, ¶ [0013]) extending from (i.e. protruding from) the substrate, the undoped portion formed of a first semiconductor material;
a doped portion (e.g. 34A, “n-type doped layers” ¶ [0021]) extending from the substrate and surrounding the undoped portion, the doped portion interfacing with (i.e. contacting) the undoped portion; and

a gate stack (40 and 42, ¶ [0025]) disposed over the fin structure, the gate stack including a gate dielectric layer (40) and a gate electrode layer (42), the gate dielectric layer interfacing (i.e. contacting) with the doped layer (since layers 34C and 36 are optional or not formed ¶ [0023],[0024]).

Regarding claim 10, Lee anticipates the device of claim 9, and Lee further discloses wherein the doped portion (34A) of the fin structure extends continuously from a first surface of the doped layer (34B) to an opposing second surface of the doped layer, the first surface and the second surface extending perpendicular to a top surface of the substrate (see Examiner-annotated figure below):

    PNG
    media_image1.png
    401
    240
    media_image1.png
    Greyscale




Regarding claim 11, Lee anticipates the device of claim 9, and Lee further discloses wherein the first semiconductor material (28) includes (i.e. comprises) germanium (“In some embodiments, semiconductor regions 28 comprise Si1-yGey” ¶ [0014]) and the second semiconductor material include (i.e. comprises) silicon (“Layers 34A and layers 34B may have substantially the same atomic percentage of silicon and substantially the same atomic percentage of germanium, although their compositions may also be different from each other” ¶ [0021]).

Regarding claim 15, Lee discloses a device comprising:
a semiconductor fin structure forming a lightly doped source/drain feature (34) disposed over
a substrate, wherein the lightly doped source/drain feature includes:
a first semiconductor material (34A, ¶ [0021]) extending from the substrate to a first height, the first semiconductor material including a first dopant at a first dopant concentration; and
a second semiconductor material (34B, ¶ [0021], or alternately 34B and 34C together) extending to a second height above the substrate that is different from the first height, the second semiconductor material including a second dopant at a second dopant concentration, the second semiconductor material being different than the first semiconductor material (composition of 34B may be different from 34A, ¶ [0021]); and
a gate stack (40 and 42, ¶ [0025]) disposed over the semiconductor fin structure, the gate stack including a gate dielectric layer (40) and a gate electrode layer (42), wherein the gate dielectric layer (40) interfaces with the second semiconductor material (since layers 34C and/or 36 are optional or not formed ¶ [0023],[0024]).

Lee anticipates the device of claim 15, and Lee further discloses wherein the lightly doped feature further includes an undoped portion (28) of the first semiconductor material extending from the substrate to a third height that is different than the first and second heights.

Regarding claim 20, Lee anticipates the device of claim 19, and Lee further discloses wherein the second height is greater than the first height and the first height is greater than the third height (see Examiner-annotated figure below):

    PNG
    media_image2.png
    401
    563
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,13,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0252469 A1 to Lee et al., “Lee”.
Although Lee anticipates the device of claims 1, 9, and 15, Lee fails to explicitly state wherein the doped portion of the semiconductor fin and the doped layer both include the same dopant (despite being both the same doping type).
However, Lee teaches wherein the doped portion and doped layer may be doped in-situ in a same vacuum chamber using essentially the same process conditions (¶ [0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee using the same dopant as suggested by Lee since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claims 7,12,16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0252469 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2012/0052664 A1 to Fuse et al., “Fuse”.
Regarding claim 7, although Lee generally yields the device of claims 1,9, or 15, Lee fails to clearly teach wherein the doped portion of the semiconductor fin and the doped layer both includes the same dopant at a concentration in a range from about 1x10^20 cm^-3 to about 5x10^20 cm^-3.
Fuse teaches doping a fin to a concentration of more than 10^20 cm^-3 (¶ [0004]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with the concentrations in the claimed range as taught by Fuse in order to desirably reduce the electric resistance (Fuse ¶ [0004]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the doping concentration determines electrical properties such as the electrical resistance making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0252469 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2014/0252489 A1 to Yu et al., “Yu”.
Lee anticipates the device of claim 1, and Lee fails to clearly teach with sufficient specificity for anticipate (MPEP 2131.03) wherein a width (e.g. W3) of the fin structure is about 2 nm to about 33 nm and Lee fails to clearly anticipate wherein a height of the fin structure is about 30 nm to about 80 nm.
	However, Lee teaches wherein a width of the fin structure is between about 6 nm and 200 nm ¶ [0017]).
	Yu teaches wherein a height of a fin structure may be 35 nm (¶ [0015],[0027]) and may extend up to 55 nm (¶ [0034]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with the dimensions of the fin as claimed as suggested by the range of Lee and the teachings of Yu in order to achieve a high aspect ratio (Yu ¶ [0011],[0027]) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the fin determine, in part, the overall density of the device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Allowable Subject Matter
Claims 5,6,14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art generally teaches knock-on doping of a fin, e.g. U.S. Patent Application Publication Number 2011/0195555 A1 to Tsai et al. which teaches (Fig. 6) forming a doped layer (146, ¶ [0020]) around a fin and performing a knock-on implantation process (Abstract, ¶ [0019]-[0023]) to drive a dopant from the doped layer into the fin to thereby form a doped feature (148, ¶ [0024]).  Prior art e.g. U.S. Patent Application Publication Number 2012/0112248 A1 to Wu et al. teaches forming (Fig. 1A, ¶ [0004]) a fin structure (124/224, ¶ [0015]), forming (Fig. 1B, first-step plasma ¶ [0005]) a doped amorphous (¶ [0026],[0035]) layer (148/268, ¶ [0017]) over the fin, and performing (Fig. 1C, second-step plasma, ¶ [0006]) a knock-on implantation process to drive a dopant from the doped amorphous layer into a portion of the fin structure to form a sharply doped region/layer.
Although prior art generally suggests forming a doped portion and/or layer on a fin, prior art fails to reasonably teach or suggest wherein a concentration of the dopant is substantially uniform at any point of the doped portion of the semiconductor fin and the doped layer, wherein the dopant concentration is considered substantially uniform when doping concentrations at any defined number of points of the doped portion of the semiconductor fin and the doped layer are within +/-5% of each other, together with the limitations of claims 4 and 1, or similarly in claim 14 when combined with claims 13 and 9, or claim 18 when combined with claims 17 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891